Exhibit 10.1

 

THIRD AMENDMENT AND WAIVER

 

This THIRD AMENDMENT AND WAIVER (this “Amendment”) dated as of November 13, 2015
is by and among HANGER, INC., a Delaware corporation (“Borrower”), the
Guarantors identified on the signature pages hereto, the Lenders identified on
the signature pages hereto and BANK OF AMERICA, N.A., in its capacity as Agent
(in such capacity, the “Agent”).

 

RECITALS

 

WHEREAS, the Borrower, the Lenders and the Agent are parties to the Credit
Agreement dated as of June 17, 2013, as amended by the First Amendment and
Waiver dated as of June 19, 2015 and the Second Amendment and Waiver dated as of
September 11, 2015 (as further amended, modified, supplemented, increased and
extended from time to time, the “Credit Agreement”);

 

WHEREAS, the Borrower, the Guarantors and the Agent are parties to the Guarantee
and Collateral Agreement dated as of June 17, 2013, as amended by the First
Amendment and Waiver and the Second Amendment and Waiver (as further amended,
modified and supplemented from time to time, the “Security Agreement”);

 

WHEREAS, as previously reported by the Borrower in Current Reports on Form 8-K
filed with the SEC on February 17, 2015, March 23, 2015, June 9, 2015 and
August 17, 2015 the Borrower will be restating certain previously filed
financial statements and other financial data as a result of various accounting
issues and related matters, the Borrower also has not yet filed financial
statements for the third quarter of 2014, the fourth quarter and full year ended
December 31, 2014, or the first and second quarters of 2015, and the Borrower
anticipates that it will not be able to timely file its Quarterly Report on
Form 10-Q for the third quarter ended September 30, 2015;

 

WHEREAS, as disclosed by the Borrower in a Current Report on Form 8-K filed with
the SEC on September 21, 2015, the Borrower believes that the earliest it will
likely commence making its filings with the SEC is the first quarter of 2016;
and

 

WHEREAS, the Borrower has requested a waiver of certain Events of Default that
have occurred, may have occurred or are anticipated to occur under the Credit
Agreement, and the Lenders have agreed to the requested waiver on the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.                                      Defined Terms.  Capitalized terms
defined in the Credit Agreement and used herein without other definition shall
have the meanings ascribed to such terms in the Credit Agreement.

 

2.                                      Estoppel, Acknowledgement and
Reaffirmation.  Each of the Loan Parties acknowledges and confirms that as of
the date hereof (a) the aggregate outstanding principal amount of the Term A
Loans is $203,906,250 and (b) the Total Revolving Usage is $146,300,000, each of
which amounts constitutes a valid and subsisting obligation of the Loan Parties
to the Lenders that is not subject to any credits, offsets, defenses, claims,
counterclaims or adjustments of any kind (it being understood that the undrawn
portion of the Stated Amount of outstanding Letters of Credit included in the
Total Revolving Usage, if any, constitutes a contingent obligation for so long
as the Loan Parties are not required to cash collateralize such obligation in
accordance with the Credit Agreement).  Each of the Loan Parties hereby
acknowledges its obligations under the respective Loan Documents to which it is
a party, reaffirms that

 

--------------------------------------------------------------------------------


 

each of the Liens created and granted in or pursuant to the Collateral Documents
is valid and subsisting and agrees that this Amendment shall in no manner impair
or otherwise adversely affect such obligations or Liens, except as explicitly
set forth herein.

 

3.                                      Statement of Defaults and Potential
Defaults.  The following Events of Default exist, may exist or are anticipated
to occur:

 

3.1                               Leverage Ratio.  The Borrower may have failed
to maintain a Consolidated Leverage Ratio for the fiscal quarter ended
September 30, 2015 that is in compliance with Section 8.09 of the Credit
Agreement, which failure would constitute an Event of Default under
Section 9.01(c) of the Credit Agreement (the “Potential Leverage Ratio Event of
Default”).

 

3.2                               Materially Incorrect Representation.  On
October 1, 2015, the Borrower submitted to the Agent a Notice of Borrowing that
may have contained a materially incorrect representation as to the Borrower’s
compliance with Section 8.09 of the Credit Agreement for the fiscal quarter
ended September 30, 2015, which misrepresentation would constitute an Event of
Default under Section 9.01(b) of the Credit Agreement (the “Potential October 1,
2015 Notice of Borrowing Event of Default”).

 

3.3                               Prior Financial Information.  The Borrower has
notified the Agent that it has failed to deliver the Financial Information (as
defined in the First Amendment and Waiver) to the Agent for distribution to the
Lenders on or before October 30, 2015 as required by Section 4.2(b) of the
Second Amendment and Waiver, which failure constitutes an Event of Default under
the Credit Agreement pursuant to Section 4.2(b) of the Second Amendment and
Waiver (the “Financial Information Event of Default”).

 

3.4                               September 30, 2015 Financial Information. The
Borrower has notified the Agent that it anticipates failing to timely deliver
the following (the “September 30, 2015 Financial Information”):  (i) the
financial information and other materials required to be delivered pursuant to
Section 7.01(b) of the Credit Agreement for the fiscal quarter ending
September 30, 2015 and (ii) a Compliance Certificate pursuant to
Section 7.02(b) for the fiscal quarter ending September 30, 2015, which failures
would each constitute an Event of Default under Section 9.01(d) of the Credit
Agreement following notice to the Borrower by the Agent or any Lender and the
expiration of the applicable cure period (individually and collectively, the
“Anticipated September 30, 2015 Financial Information Event of Default”).

 

3.5                               Forms 10-K and 10-Q Annual and Quarterly
Reports.  The Borrower has notified the Agent that it has failed and anticipates
failing, as the case may be, to timely furnish its Annual Report on Form 10-K
for the period ended December 31, 2014 to the holders of the notes and trustee
under the Indenture and its Quarterly Reports on Form 10-Q to the holders of the
notes and trustee under the Indenture for the fiscal quarters ending
September 30, 2014, March 31, 2015, June 30, 2015 and September 30, 2015, which
failures would constitute Events of Default under Section 9.01(e)(ii) of the
Credit Agreement following appropriate notice to the Borrower and the expiration
of the applicable cure period as provided in the Indenture (the “Potential
Indenture Cross-Defaults”).

 

3.6                               Tax Filings.  The Borrower has notified the
Agent that it has failed to timely file its 2014 Federal tax return that was due
November 2, 2015, which failure would give rise to an Event of Default under
Section 9.01(b) on any date that the Borrower makes the representations and
warranties contemplated by Section 6.10 of the Credit Agreement, and which
failure would constitute an Event of Default under Section 9.01(d) of the Credit
Agreement, due to the Borrower’s failure to comply with Section 7.07 of the
Credit Agreement, following notice to the Borrower by the Agent or any Lender
and the expiration of the applicable cure period (the “Tax Filings Events of
Default”).

 

--------------------------------------------------------------------------------


 

4.                                      Waiver of Events of Default.

 

4.1                               Subject to the terms and conditions set forth
herein, the Lenders waive the Potential Leverage Ratio Event of Default, the
Potential October 1, 2015 Notice of Borrowing Event of Default, the Financial
Information Event of Default, the Anticipated September 30, 2015 Financial
Information Event of Default, the Potential Indenture Cross-Defaults and the Tax
Filings Events of Default (collectively, the “Waived Events of Default”).

 

4.2                               It is acknowledged and agreed that:

 

(a)                                 The waiver set forth in Section 4.1 is a
one-time waiver limited exclusively to the Waived Events of Default and shall
not be construed to be a waiver of, or in any way obligate the Lenders to waive,
any other Default or Event of Default that may have occurred or that may occur
after the date hereof;

 

(b)                                 On or before December 18, 2015, the Borrower
shall deliver the Financial Information and the September 30, 2015 Financial
Information to the Agent for distribution to the Lenders, and any failure to
deliver any of the Financial Information or the September 30, 2015 Financial
Information on or prior to such date shall constitute a new and immediate Event
of Default under the Credit Agreement without regard to any otherwise applicable
notice, cure or grace period;

 

(c)                                  Any receipt by the Borrower of an Indenture
Notice (as defined in the First Amendment and Waiver) that an “Event of Default”
under section 6.01(v) of the Indenture has occurred as a result of the
Borrower’s failure to timely deliver to holders of the notes and the trustee
under the Indenture its Quarterly Reports on Form 10-Q for the quarter ended
September 30, 2015 shall constitute a new and immediate Event of Default without
regard to any otherwise applicable notice or cure or grace period; provided that
receipt of such an Indenture Notice shall not constitute an Event of Default if
it is withdrawn (and not reinstated) within 30 days after such receipt,

 

(d)                                 On or before March 31, 2016, the Borrower
shall have filed its 2014 Federal tax return, and any failure to do so shall
constitute a new and immediate Event of Default under the Credit Agreement
without regard to any otherwise applicable notice, cure or grace period; and

 

(e)                                  Notwithstanding the waiver set forth
herein, the assessment of any governmental levies or encumbrances upon the
Borrower or its assets that arise as a result of the Borrower’s failure to
timely file its 2014 Federal tax return that was due November 2, 2015 shall
constitute a new and immediate Event of Default under the Credit Agreement
without regard to any otherwise applicable notice, cure or grace period.

 

5.                                      Effect of Maximum Inventory Change
Method Adjustments and Add-back of Professional Fees and Expenses.  The Borrower
hereby represents and warrants that had the maximum amount of inventory
valuation adjustments (and/or reductions in the calculated valuation of
inventory) resulting from the Inventory Change in Method to be added to
Consolidated Net Income in the calculation of Consolidated EBITDA as set forth
in clause (i)(i) of the definition of Consolidated EBITDA contained in
Section 1.01 of the Credit Agreement been set at “$27,200,000” rather than
“$20 million”, then the Borrower would have maintained a Leverage Ratio for the
fiscal quarter ended September 30, 2015 that was in compliance with Section 8.09
of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

6.                                      Additional Restrictions and Provisions
Pending Certain Deliveries.  Notwithstanding anything in the Credit Agreement or
the other Loan Documents to the contrary, until such time as (a) the Borrower
shall have delivered to the Agent, for distribution to the Lenders, the
Financial Information and the September 30, 2015 Financial Information, (b) the
Financial Information shall demonstrate that the Loan Parties would have been in
compliance with Sections 8.09 and 8.10 of the Credit Agreement for the fiscal
quarters ended September 30, 2014, December 31, 2014, March 31, 2015 and
June 30, 2015 if the amendment to the definition of Consolidated EBITDA set
forth in the First Amendment and Waiver had been effective as of the last day of
such fiscal quarters (regardless of whether such amendment to such definition
actually was effective at such time), (c) the September 30, 2015 Financial
Information shall demonstrate the correctness of the representation set forth in
Section 5 of this Agreement and (d) the Borrower shall have delivered to the
Agent, for distribution to the Lenders, Projections (in form and with detail
reasonably satisfactory to the Agent) prepared on a quarterly basis for each
fiscal quarter remaining during the term of the Credit Agreement demonstrating
that (assuming the Projections will be realized) the Borrower will be in
compliance with Sections 8.09 and 8.10 of the Credit Agreement as of the end of
each fiscal quarter remaining during the term of the Credit Agreement, the
following restrictions and provisions in addition to those set forth in the
Credit Agreement shall apply:

 

(a)                                 No Credit Extension shall be permitted
without the written consent of the Required Lenders unless, after giving effect
to such Credit Extension, the Total Revolving Usage would be less than or equal
to $146,300,000;

 

(b)                                 The Borrower and its Subsidiaries shall not
create, incur, assume or suffer to exist any Lien after June 19, 2015 in
reliance on Section 8.01(m) of the Credit Agreement securing Indebtedness or
other obligations of the Borrower and its Subsidiaries exceeding in the
aggregate, at any time, $15,000,000;

 

(c)                                  The aggregate value of all assets disposed
of by the Borrower and its Subsidiaries after June 19, 2015 pursuant to
Section 8.02(j) of the Credit Agreement shall not exceed $5,000,000, except that
assets may be disposed of pursuant to Section 8.02(j) in respect of the Dosteon
and CARES businesses, whether pursuant to the plans to dispose of such
businesses as described in the Borrower’s Current Report on Form 8-K filed with
the SEC on November 7, 2014 or otherwise, without reducing the availability
under the foregoing $5,000,000 basket;

 

(d)                                 The aggregate principal amount of
Investments by the Borrower and its Subsidiaries after June 19, 2015 pursuant to
Section 8.04(e)(iii) of the Credit Agreement shall not exceed $5,000,000;

 

(e)                                  No Acquisition shall be permitted after
June 19, 2015 (other than any Acquisition to which only Loan Parties are
parties);

 

(f)                                   The Borrower and its Subsidiaries shall
not make any Investment after June 19, 2015 in reliance on Section 8.04(j) of
the Credit Agreement;

 

(g)                                  The Borrower and its Subsidiaries shall not
make any Investment after June 19, 2015 in reliance on Section 8.04(m) of the
Credit Agreement;

 

(h)                                 The aggregate principal amount of
Investments by the Borrower and its Subsidiaries after June 19, 2015 pursuant to
Section 8.04(n) of the Credit Agreement shall not exceed $5,000,000;

 

--------------------------------------------------------------------------------


 

(i)                                     The Borrower and its Subsidiaries shall
not create, incur, assume, suffer to exist or otherwise become directly or
indirectly liable with respect to any Indebtedness after June 19, 2015 in
reliance on Section 8.05(i) of the Credit Agreement;

 

(j)                                    The Borrower and its Subsidiaries shall
not create, incur, assume, suffer to exist or otherwise become directly or
indirectly liable with respect to any Indebtedness after June 19, 2015 in
reliance on Section 8.05(l) of the Credit Agreement;

 

(k)                                 Foreign Subsidiaries shall not create,
incur, assume, suffer to exist or otherwise become directly or indirectly liable
with respect to any Indebtedness after June 19, 2015 in reliance on
Section 8.05(o) of the Credit Agreement;

 

(l)                                     The Borrower and its Subsidiaries shall
not create, incur, assume, suffer to exist or otherwise become directly or
indirectly liable with respect to any Indebtedness after June 19, 2015 in
reliance on Section 8.05(p) of the Credit Agreement, exceeding in the aggregate,
at any time, $15,000,000;

 

(m)                             The Borrower and its Subsidiaries shall not
declare or make any Restricted Payment after June 19, 2015 in reliance on
Section 8.08(a)(v) of the Credit Agreement;

 

(n)                                 The Borrower and its Subsidiaries shall not
declare or make any Restricted Payment after June 19, 2015 in reliance on
Section 8.08(a)(vi) of the Credit Agreement; and

 

(o)                                 The Borrower and its Subsidiaries shall not
declare or make any Restricted Payment after June 19, 2015 in reliance on
Section 8.08(b) of the Credit Agreement.

 

This Section 6 of this Amendment shall supersede and replace Section 6 of the
First Amendment and Waiver and Section 5 of the Second Amendment and Waiver.

 

7.                                      Amendments to Credit Agreement.  The
Credit Agreement is amended as follows:

 

(a)                                 The following new definition is added to
Section 1.01 of the Credit Agreement in the appropriate alphabetical order:

 

“Third Amendment and Waiver” means the Third Amendment and Waiver to this
Agreement dated as of November 13, 2015.

 

(b)                                 The definition of “Projections” in
Section 1.01 of the Credit Agreement is amended by replacing “7.01(d)” with
“7.01(c)”.

 

(c)                                  Section 9.01(c) of the Credit Agreement is
amended and restated in its entirety to read as follows:

 

(c)                                  Specific Defaults.  The Borrower fails to
perform or observe any term, covenant or agreement contained in Section 7.03(a),
7.04 (with respect to the Borrower), 7.11, the First Amendment and Waiver, the
Second Amendment and Waiver or the Third Amendment and Waiver; or

 

8.                                      Fiscal 2016 Projections.               
Notwithstanding the generally applicable delivery deadline set forth in
Section 7.01(c) of the Credit Agreement for fiscal year Projections, the
Borrower shall deliver its Projections for fiscal year 2016 on or before
December 11, 2015, which Projections shall be (i) broken

 

--------------------------------------------------------------------------------


 

out by fiscal quarter and shall otherwise be in form and with detail reasonably
satisfactory to the Agent (ii) accompanied by a certificate of a Responsible
Officer stating that such Projections are reasonable estimates, information and
assumptions and that such Responsible Officer has no reason to believe that such
Projections are incorrect or misleading in any material respect.

 

9.                                      Agent Financial Advisor. 
Notwithstanding the proviso set forth in the last sentence of Section 8 of the
Second Amendment and Waiver, the Agent shall be entitled to prompt reimbursement
from the Loan Parties for fees and expenses incurred by the Agent in connection
with services performed or expenses incurred by the Agent Financial Advisor (as
defined in Section 8 of the Second Amendment and Waiver) after October 30, 2015
to the extent that, in the absence of any Event of Default (after giving effect
to this Amendment), such fees and expenses do not exceed $100,000 in aggregate.

 

10.                               Waiver Fee.  In consideration of the Lenders’
agreements set forth herein, the Borrower agrees to pay to the Agent, for the
account of each Consenting Lender (defined below), a waiver fee (the “Third
Amendment Waiver Fee”) in an amount equal to ten (10) basis points (0.10%) of
the outstanding principal amount of the Term A Loan held by such Consenting
Lender plus the amount of such Lender’s Revolving Commitments.  The Waiver Fee
shall be fully-earned, payable and non-refundable as of the Third Amendment
Effective Date (defined below).  As used herein, “Consenting Lender” means a
Lender that executes and delivers to the Agent a signature page to this
Amendment on or prior to 12:00 p.m. Central time on November 13, 2015 (or, as to
any Lender, such later time or date as may be agreed by the Agent and the
Borrower).

 

11.                               Effectiveness; Conditions Precedent.  This
Amendment shall become effective as of the date hereof (the “Third Amendment
Effective Date”) when, and only when, each of the following conditions shall
have been satisfied or waived, in the sole discretion of the Agent and the
Lenders:

 

(a)                                 The Agent shall have received counterparts
of this Amendment duly executed by each of the Loan Parties and each of the
Required Lenders;

 

(b)                                 The Agent shall have received the Third
Amendment Waiver Fee;

 

(c)                                  The Loan Parties shall have paid all
reasonable fees, costs and expenses of the Agent (including, without limitation,
fees, costs and expenses of counsel) incurred in connection with this Amendment,
to the extent invoiced to the Borrower at least one Business Day prior to the
Third Amendment Effective Date; and

 

(d)                                 The Agent shall have received such other
documents, instruments and certificates as the Agent or any Lender may
reasonably request.

 

12.                               Incorporation of Amendment.  Except as
specifically modified herein, the terms of the Loan Documents shall remain in
full force and effect.  The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of the
Agent under the Loan Documents, or constitute a waiver or amendment of any
provision of the Loan Documents, except as expressly set forth herein.  This
Amendment shall constitute a Loan Document.

 

13.                               Representations and Warranties.  The Loan
Parties hereby represent and warrant to the Agent and the Lenders as follows as
of the Third Amendment Effective Date:

 

(a)                                 Each Loan Party has the corporate or other
legal entity power and authority to execute, deliver and perform its obligations
under this Amendment.

 

--------------------------------------------------------------------------------


 

(b)                                 The execution, delivery and performance by
each Loan Party of this Amendment have been duly authorized by all necessary
corporate or other legal entity action.

 

(c)                                  This Amendment has been duly executed and
delivered by such Loan Party.

 

(d)                                 This Amendment constitutes a legal, valid
and binding obligation of each Loan Party enforceable against such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting creditors’ rights generally or
by equity principles relating to enforceability.

 

(e)                                  The execution, delivery and performance by
each Loan Party of this Amendment does not and will not (i) contravene the terms
of any of such Person’s Organization Documents, (ii) conflict with or result in
any breach or contravention of, or the creation of any Lien under, any document
evidencing any material Contractual Obligation to which such Person is a party
or any order, injunction, writ or decree of any Governmental Authority to which
such Person or its property is subject or (iii) violate any Requirement of Law.

 

(f)                                   No approval, consent, exemption,
authorization or other action by, or notice to, or filing with, any court
Governmental Authority or any other Person (except those that have been obtained
and remain in effect and disclosure filings that are required to be made with
the SEC) is necessary or required to be made or obtained by any Loan Party in
connection with the execution, delivery or performance by, or enforcement
against, such Loan Party of this Amendment.

 

(g)                                  After giving effect to this Amendment,
(i) the representations and warranties of the Loan Parties contained in the Loan
Documents are true and correct in all material respects on and as of the date
hereof to the same extent as though made on and as of the date hereof except to
the extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date, and (ii) no Default
has occurred and is continuing.

 

(h)                                 The Liens held by the Agent in the
Collateral continue to be valid, binding and enforceable perfected Liens in
accordance with the Collateral Documents that secure the Obligations subject
only to the Permitted Liens.

 

If any representation and warranty set forth in this Section 13 is incorrect on
and as of the date hereof then such incorrect representation and warranty shall
constitute a new and immediate Event of Default without regard to any otherwise
applicable notice, cure or grace period.

 

14.                               Release.  In consideration of the Agent’s and
the Required Lenders’ willingness to enter into this Amendment, each of the Loan
Parties hereby releases and forever discharges the Agent, the Lenders and each
of the Agent’s and the Lenders’ predecessors, successors, assigns, officers,
managers, directors, employees, agents, attorneys, representatives, and
affiliates (hereinafter all of the above collectively referred to as the “Lender
Group”), from any and all claims, counterclaims, demands, damages, debts, suits,
liabilities, actions and causes of action of any nature whatsoever, in each case
to the extent arising in connection with the Loan Documents or any of the
negotiations, activities, events or circumstances arising out of or related to
the Loan Documents through the date of this Amendment, whether arising at law or
in equity, whether known or unknown, whether liability be direct or indirect,
liquidated or unliquidated, whether absolute or contingent, foreseen or
unforeseen, and whether or not heretofore asserted, which each of the Loan
Parties may have or claim to have against any of the Lender Group.

 

--------------------------------------------------------------------------------


 

15.                               No Third Party Beneficiaries.  This Amendment
and the rights and benefits hereof shall inure to the benefit of each of the
parties hereto and their respective successors and assigns.  No other Person
shall have or be entitled to assert rights or benefits under this Amendment.

 

16.                               Entirety.  This Amendment and the other Loan
Documents embody the entire agreement among the parties hereto and supersede all
prior agreements and understandings, oral or written, if any, relating to the
subject matter hereof.  This Amendment and the other Loan Documents represent
the final agreement between the parties and may not be contradicted by evidence
of prior, contemporaneous or subsequent oral agreements of the parties.

 

17.                               Counterparts; Electronic Delivery.  This
Amendment may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original, and it shall not be
necessary in making proof of this Amendment to produce or account for more than
one such counterpart.  Delivery of an executed counterpart of this Amendment by
facsimile or other electronic means shall be effective as an original.

 

18.                               No Actions, Claim.  As of the date hereof,
each Loan Party hereby acknowledges and confirms that it has no actual knowledge
of any actions, causes of action, claims, demands, damages or liabilities of
whatever kind or nature, in law or in equity, against any of the Lender Group
arising from any action by such Persons or failure of such Persons to act under
the Loan Documents on or prior to the date hereof.

 

19.                               Governing Law.  This Amendment and the rights
and obligations of the parties hereunder shall be governed by, and construed in
accordance with, the law of the State of New York

 

20.                               Consent to Jurisdiction; Service of Process;
Waiver of Jury Trial.  The jurisdiction, service of process and waiver of jury
trial provisions set forth in Sections 11.15 and 11.16 of the Credit Agreement
are hereby incorporated by reference, mutatis mutandis.

 

21.                               Further Assurances.  Each of the Loan Parties
agrees to execute and deliver, or to cause to be executed and delivered, all
such instruments that are consistent with the terms of this Amendment as may
reasonably be requested by the Agent to effectuate the intent and purposes, and
to carry out the terms, of this Amendment.

 

22.                               Miscellaneous.

 

(a)                                 Section headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose.

 

(b)                                 Wherever possible, each provision of this
Amendment shall be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Amendment shall be prohibited
by or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Amendment.

 

(c)                                  Except as otherwise provided in this
Amendment, if any provision contained in this Amendment is in conflict with, or
inconsistent with, any provision in the Loan Documents, the provision contained
in this Amendment shall govern and control.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWER:

HANGER, INC., a Delaware corporation

 

 

 

 

By:

/s/ Paul A. Severt

 

 

Name:

Paul A. Severt

 

Title:

Vice President, Treasurer, and Assistant Secretary

 

 

 

GUARANTORS:

ACCELERATED CARE PLUS CORP., a Delaware corporation

 

ACCELERATED CARE PLUS LEASING, INC., a Delaware corporation

ADVANCED PROSTHETICS OF AMERICA, INC., a Florida corporation

CREATIVE ORTHOTICS & PROSTHETICS, INC., a New York corporation

DIBELLO’S DYNAMIC ORTHOTICS AND PROSTHETICS, INC.,

a Texas corporation

DOSTEON CO HOLDING, INC., a Colorado corporation

DOSTEON SOLUTIONS, LLC, a Maryland limited liability company

EAST COAST ORTHOTICS, INC., a Florida corporation

EUGENE TEUFEL & SON ORTHOTICS & PROSTHETICS, INC.,

a Pennsylvania corporation

FAITH PROSTHETIC-ORTHOTIC SERVICES, INC.,

a North Carolina corporation

GENESIS MEDICAL GROUP, LLC, an Oregon limited liability company

GREAT PLAINS ORTHOTICS & PROSTHETICS, INC., an Iowa corporation

HANGER PROSTHETICS & ORTHOTICS, INC., a Delaware corporation

HANGER PROSTHETICS & ORTHOTICS EAST, INC.,

a Delaware corporation

HANGER PROSTHETICS & ORTHOTICS WEST, INC.,

a California corporation

INNOVATIVE NEUROTRONICS, INC., a Delaware corporation

LIBERTY HEALTH SERVICES, LLC, a Delaware limited liability company

LINKIA, LLC, a Maryland limited liability company

MK PROSTHETIC & ORHTOTIC SERVICES, INC., a Texas corporation

NASCOTT, INC., a Delaware corporation

OPNET, INC., a Nevada corporation

ORPRO, INC., a California corporation

ORTHO-MEDICAL PRODUCTS, INC., a New York corporation

ORTHOTIC & PROSTHETIC TECHNOLOGIES, INC., a Texas corporation

RAINIER SURGICAL INCORPORATED, a Washington corporation

SCOPE ORTHOTICS & PROSTHETICS, INC., a California corporation

SOUTHERN PROSTHETIC SUPPLY, INC., a Georgia corporation

TEAM POST-OP, INC., a California corporation

THE BRACE SHOP PROSTHETIC ORTHOTIC CENTERS, INC.,

an Ohio corporation

 

 

 

 

 

 

 

By:

/s/ Paul A. Severt

 

 

Name:

Paul A. Severt

 

Title:

Assistant Secretary of each of the foregoing Guarantors

 

Hanger, Inc.

Third Amendment and Waiver

 

--------------------------------------------------------------------------------


 

AGENT:

BANK OF AMERICA, N.A.

 

 

 

By:

/s/ Christine Trotter

 

Name:

Christine Trotter

 

Title:

Assistant Vice President

 

Hanger, Inc.

Third Amendment and Waiver

 

--------------------------------------------------------------------------------


 

LENDERS:

ASSOCIATED BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ James A. Goody

 

Name:

James A. Goody

 

Title:

Vice President

 

Hanger, Inc.

Third Amendment and Waiver

 

--------------------------------------------------------------------------------


 

LENDERS:

BANK OF AMERICA, N.A.

 

 

 

By:

/s/ Suzanne B. Smith

 

Name:

Suzanne B. Smith

 

Title:

SVP

 

Hanger, Inc.

Third Amendment and Waiver

 

--------------------------------------------------------------------------------


 

LENDERS:

BOKF, NA dba Bank of Texas

 

 

 

By:

/s/ Chris O’Brien

 

Name:

Chris O’Brien

 

Title:

Vice President

 

Hanger, Inc.

Third Amendment and Waiver

 

--------------------------------------------------------------------------------


 

LENDERS:

BRANCH BANKING AND TRUST COMPANY

 

 

 

By:

/s/ Janet L. Wheeler

 

Name:

Janet L. Wheeler

 

Title:

Vice President

 

Hanger, Inc.

Third Amendment and Waiver

 

--------------------------------------------------------------------------------


 

LENDERS:

COMPASS BANK

 

 

 

By:

/s/ Kevin Wisel

 

Name:

Kevin Wisel

 

Title:

SVP

 

Hanger, Inc.

Third Amendment and Waiver

 

--------------------------------------------------------------------------------


 

LENDERS:

FIFTH THIRD BANK

 

 

 

By:

/s/ Thomas Avery

 

Name:

Thomas Avery

 

Title:

Relationship Manager

 

Hanger, Inc.

Third Amendment and Waiver

 

--------------------------------------------------------------------------------


 

LENDERS:

REGIONS BANK

 

 

 

By:

/s/ Mike Zingraf

 

Name:

Mike Zingraf

 

Title:

SVP

 

Hanger, Inc.

Third Amendment and Waiver

 

--------------------------------------------------------------------------------


 

LENDERS:

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

By:

/s/ David W. Kee

 

Name:

David W. Kee

 

Title:

Managing Director

 

Hanger, Inc.

Third Amendment and Waiver

 

--------------------------------------------------------------------------------


 

LENDERS:

SUNTRUST BANK

 

 

 

By:

/s/ Jared Cohen

 

Name:

Jared Cohen

 

Title:

Vice President

 

Hanger, Inc.

Third Amendment and Waiver

 

--------------------------------------------------------------------------------


 

LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Kirk Tesch

 

Name:

Kirk Tesch

 

Title:

Managing Director

 

Hanger, Inc.

Third Amendment and Waiver

 

--------------------------------------------------------------------------------

 